 Case 5:20-cv-00092-JPB Document 12 Filed 05/29/20 Page 1 of 5 PageID #: 111




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  WHEELING


MARC PIERRE HALL,

              Plaintiff,

v.
                                                 CIVIL ACTION NO. 5:20-CV-92
                                                 (BAILEY)

UNITED STATES OF AMERICA,

              Defendant.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before this Court for consideration of the

Report and Recommendation of United States Magistrate Judge James P. Mazzone [Doc.

8]. Pursuant to this Court’s Local Rules, this action was referred to Magistrate Judge

Mazzone for submission of a proposed report and a recommendation (“R&R”). Magistrate

Judge Mazzone filed his R&R on May 12, 2020, wherein he recommends the Federal Tort

Claims Act Complaint be dismissed without prejudice pursuant to the three-strikes rule.

       Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). In addition, failure to file timely objections constitutes a waiver of de novo



                                             1
 Case 5:20-cv-00092-JPB Document 12 Filed 05/29/20 Page 2 of 5 PageID #: 112




review and the right to appeal this Court's Order. 28 U.S.C. § 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984). Here, objections to Magistrate Judge Mazzone’s R&R were due within

fourteen (14) days of receipt, pursuant to 28 U.S.C. § 636(b)(1) and Fed.R.Civ.P. 72(b).

The docket reflects service was accepted on May 14, 2020 [Doc. 9]. Plaintiff timely filed

his objections on May 19, 2020 [Doc. 11]. Accordingly, this Court will review the portions

to which objection were filed under a de novo standard; the remainder of the R&R will be

reviewed for clear error.

       Magistrate Judge Mazzone recommends that this case be dismissed without

prejudice pursuant to 28 U.S.C. § 1915(g), which states as follows:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil

       action or proceeding under this section if the prisoner has, on 3 or more prior

       occasions, while incarcerated or detained in any facility, brought an action or

       appeal in a court of the United States that was dismissed on the grounds that

       it is frivolous, malicious, or fails to state a claim upon which relief may be

       granted, unless the prisoner is under imminent danger of serious physical

       injury.

28 U.S.C. § 1915(g).

       This provision, which provides that prisoners who repeatedly file meritless lawsuits

lose the right to proceed without prepayment of fees and costs, has become known as the

“three strikes” provision. The only exception to this provision is if “the prisoner is under

imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

                                              2
 Case 5:20-cv-00092-JPB Document 12 Filed 05/29/20 Page 3 of 5 PageID #: 113




       Magistrate Judge Mazzone found that at least three of plaintiff’s prior civil cases

qualify as strikes under this provision and that plaintiff has not made a colorable showing

that this action should proceed under the exception to the three strikes provision. Thus,

Magistrate Judge Mazzone recommends that plaintiff’s case be dismissed without prejudice

pursuant to 28 U.S.C. § 1915(g).

       Plaintiff’s Objection does not dispute Magistrate Judge Mazzone’s determination that

at least three of his prior civil cases qualify as strikes under the three strike provision.

Instead, plaintiff argues with the R&R’s statutory construction of Section 1915(g) and the

three strikes provision generally [Doc. 11]. Plaintiff further argues that he has stated a

claim that he is under imminent danger of serious physical injury, and thus should be

exempt from the three strikes provision.

       Upon consideration of plaintiff’s Objection, this Court finds that the same should be

overruled. First, plaintiff’s Objection begins by discussing the three strikes provision,

arguing that the three strikes provision denies him meaningful access to the courts.

Plaintiff also cites many cases in support of this proposition.

       The problem for plaintiff, however, is that the vast majority of the cases he relies on

discussed limitations district courts placed on frequent filers ability to file claims before the

three strikes provision was enacted by Congress in 1996. Thus, most of the cases plaintiff

relies on for support have since been abrogated. The law regarding this provision is clear.

As the Seventh Circuit stated in Lewis v. Sullivan, 279 F.3d 526 (7th Cir. 2002):

       Seven courts of appeals have considered constitutional objections to

       § 1915(g). These arguments have been based on the due process right of

                                               3
 Case 5:20-cv-00092-JPB Document 12 Filed 05/29/20 Page 4 of 5 PageID #: 114




       access to the courts, the equal protection clause, the ex post facto clause,

       the first amendment right to petitioner for redress of grievances, and several

       others. None has succeeded. All seven decisions have held that § 1915(g)

       is constitutional. See Abdul–Akbar v. McKelvie, 239 F.3d 307 (3d Cir.

       2001) (en banc); Carson v. Johnson, 112 F.3d 818 (5th Cir. 1997); Wilson

       v. Yaklich, 148 F.3d 596 (6th Cir. 1998); Higgins v. Carpenter, 258 F.3d

       797 (8th Cir. 2001); Rodriguez v. Cook, 169 F.3d 1176 (9th Cir. 1999);

       White v. Colorado, 157 F.3d 1226 (10th Cir. 1998); Rivera v. Allin, 144

       F.3d 719 (11th Cir.1998).

279 F.3d at 528. The Lewis court went on to explain that “there is no constitutional

entitlement to subsidy. . . . Section 1915(g) singles out only a subset of prisoners—those

who have established, by their own conduct, that they are among the abusers of the judicial

system. Requiring persons who have abused the forma pauperis privilege in the past to

pay in the future is a sensible and modest step. . . . [E]veryone allowed to proceed in forma

pauperis owes the fees and must pay when able; the line drawn by § 1915(g) concerns only

the timing of payment. Section 1915(g) does not have a substantive effect. . . . [Section]

1915(g) effects no real limit on access to courts by prisoners who use their options carefully

and responsibly.” Id. at 528–30.

       This Court’s review of plaintiff’s Complaint reveals the same as Magistrate Judge

Mazzone’s review. Plaintiff’s Complaint lacks enough factual allegations for this Court to

plausibly conclude that plaintiff is under imminent danger of serious physical injury.

Furthermore, the R&R correctly points out that plaintiff is proceeding under the FTCA, and


                                              4
 Case 5:20-cv-00092-JPB Document 12 Filed 05/29/20 Page 5 of 5 PageID #: 115




accordingly, relief is limited to money damages; equitable relief is not available under the

FTCA. See Talbert v. United States, 932 F.2d 1064, 1065-66 (4th Cir. 1991). Therefore,

allowing this case to proceed without prepayment of fees will not remove the plaintiff from

“imminent danger of serious physical injury.” For these reasons, plaintiff’s challenges to

the three strikes provision are unavailing. Thus, his objections in this regard are overruled.

       Therefore, upon careful review of the above, it is the opinion of this Court that the

Report and Recommendation [Doc. 8] should be, and is, hereby ORDERED ADOPTED

for the reasons more fully stated in the magistrate judge’s report. Accordingly, the plaintiff’s

FTCA Complaint [Doc. 1] is DENIED and DISMISSED WITHOUT PREJUDICE pursuant

to the three-strikes rule. The plaintiff’s Motion for Leave to Proceed IFP [Doc. 2], Motion

for Permission to File Additional Attachments and Exhibits [Doc. 5], and Motion to Appoint

Counsel [Doc. 6] are DENIED AS MOOT. The Clerk is DIRECTED to STRIKE this case

from the active docket of this Court and to enter judgment in favor of the defendant.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record and

to mail a copy to the pro se plaintiff.

       DATED: May 29, 2020.




                                               5
